OPINION OF THE COURT
Memorandum.
Order and judgment unanimously reversed, with $10 costs, and judgment directed to be entered in favor jof defendant.
This action was brought to recover an amount debited from plaintiff’s checking account.
The charge card agreement between plaintiff merchant and defendant bank provided that in the event of a dispute between the merchant and a customer who paid by credit card, the bank could debit the merchant’s account for the *685amount involved. Given Federal regulations permitting a card holder to withhold payment to the card issuing bank for the amount in controversy to the extent of the credit extended (see 12 CFR 226.13) this part of the agreement cannot be deemed unconscionable. Nor does the lack of a time limit for taking such action nullify the agreement, since a reasonable time will be implied (see City of New York v New York Cent. R.R. Co., 275 NY 287). The defendant debited plaintiff’s account less than three weeks after the date of the form in which the customer notified the issuing bank of the existence of the controversy. This time period should not be deemed unreasonable. Since no issue of fact exists and since, even on appeal, summary judgment may be awarded the nonmoving party, judgment should be entered in favor of defendant (see Wiseman v Knaus, 24 AD2d 869; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3212:23, p 443).
Farley, P. J., Slifkin and Di Paola, JJ., concur.